Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 21, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  145684 & (4)                                                                                        Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PROTECT OUR JOBS,                                                                                       Brian K. Zahra,
                                                                                                                     Justices
           Plaintiff-Appellant,
  v                                                                SC: 145684
                                                                   COA: 311828
  BOARD OF STATE CANVASSERS,
           Defendant-Appellee,

  and,

  CITIZENS PROTECTING MICHIGAN’S
  CONSTITUTION,
             Intervening Defendant.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal prior to decision by the Court of Appeals is
  considered. In lieu of granting leave to appeal, pursuant to MCR 7.302(H)(1), we
  DIRECT the Court of Appeals to decide this case no later than Monday, August 27, 2012.
  The application for leave to appeal prior to decision by the Court of Appeals is DENIED,
  because the Court is not persuaded that the questions presented should be reviewed by
  this Court before consideration by the Court of Appeals.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 21, 2012                     _________________________________________
         d0821                                                                Clerk